Title: To Benjamin Franklin from Christophe Pelissier, 29 January 1779
From: Pélissier, Christophe
To: Franklin, Benjamin


Monsieur
Lyon 29 janvier 1779
En décember dernier j’eus L’honneur de Vous Remetre triple les copies de trois certifficats des fournitures faittes en 1776 par Mr. Laframboise aux trois Riviéres en Canada à l’armée des états de l’amerique Montants ensemble à la somme de deux mille deux cent cinquante cinq chelins et dix neuf sols ou copres de la province de quebec, faisant 376 piastres d’espagne.
Vous Voulutes bien, Monsieur, me prometre de les acheminer pour L’amerique et d’en faire ordonner le payement par le congrés pour que je pu le Recevoir à paris.
J’ay L’honneur de Vous informer que les originaux de ces certifficats que je Vous montray à passi, je les ay Remis à Mr. j. f. perregaux Banquier à paris avec priere de Vous les representer lorsque Vous jugerés à propos.
Permetés moy, Monsieur, de Vous prier de nouveau de Vouloir bien me procurer le plustot possible la Rentrée de ces effets, que j’ay acheté pour mon compte en les acceptant en payement.
J’atend cette année des Nouvelles du Canada, lorsque j’aprendray quelque chose que je croiray devoir meriter Votre atention, je ne manqueray pas de Vous en faire part.

Je m’estimeray fort heureux si je peux Vous etre util à quelque chose. Disposés donc, je Vous prie de celuy qui est trés Respectueusement Monsieur Votre tres humble et tres obéïssant serviteur
C. Pelissier
chés mon frere Receveur à L’archevéché à Lyon
 
Notation: Pellissieu Lyon 29e jr. 1779.
